Judgment, Supreme Court, New York County (Ruth Pickholz, J), rendered June 7, 2007, as amended June 20, 2007, convicting defendant, after a jury trial, of auto stripping in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). While each of defendant’s actions, viewed in isolation, may have had an innocent explanation, his pattern of behavior supported the conclusion that he intentionally aided his companion by acting as a lookout. Concur—Tom, J.P, Friedman, Nardelli, Buckley and Renwick, JJ.